United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1445
                                    ___________

Arizona Hall,                              *
                                           *
             Appellant,                    *
                                           *
      v.                                   *
                                           *
Kenneth M. Romines,                        *
                                           *
             Appellee,                     *
                                           *
Eileen T. Jones,                           *
                                           *
             Defendant,                    *
                                           *
John D. Evans; Daniel B. Hayes,            *
                                           *   Appeal from the United States
             Appellees,                    *   District Court for the
                                           *   Eastern District of Missouri.
Dick D. Moore,                             *
                                           *         [UNPUBLISHED]
             Defendant,                    *
                                           *
George A. Lombardi; Dora B. Schriro;       *
Michael Groose,                            *
                                           *
             Appellees,                    *
                                           *
John Doe, #1, individual and official      *
capacities; John Doe, #2, individual       *
and official capacities; John Doe, #3,     *
individual and official capacities; John   *
Doe, #4, individual and official         *
capacities,                              *
                                         *
              Defendants,                *
                                         *
Jane Doe, #1, individual and official    *
capacities,                              *
                                         *
              Appellee,                  *
                                         *
Jane Doe, #2, individual and official    *
capacities; Jane Doe, #3, individual and *
official capacities; Jane Doe, #4,       *
individual and official capacities,      *
                                         *
              Defendants,                *
                                         *
Brenda Rolph; Eileen Jones; Kelly        *
Lock; Vernon Health; Paul Delo;          *
Betty Grahman; N. Moran; Sharon          *
Fairchild; Ancel Ivestus; Ronnie         *
Hawerton; William Calloway; Ben          *
Wilson; Joseph Trueblood; Fred Cain; *
Terry L. Barnett; Milton Jones; N. R.    *
Riddle; Chris Swicord; Paul A.           *
Konstan; Leroy Luebbert; Darrell L.      *
Rector; Donald Johnson; Valarie          *
Swyers,                                  *
                                         *
              Appellees,                 *
                                         *
R. Marian Ortbals,                       *
                                         *
              Defendant.                 *




                                        -2-
                                     ___________

                           Submitted: March 23, 2000

                                Filed: April 12, 2000
                                    ___________

Before McMILLIAN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                          ___________

PER CURIAM.

       Missouri inmate Arizona Hall filed this civil rights action against a number of
persons involved in his 1987 state criminal proceedings, and various prison officials.
Mr. Hall alleged that several defendants coerced him to enter a plea, reneged on a
promise to sentence him to a state hospital instead of prison, obstructed his efforts to
appeal his sentence and pursue his postconviction remedies, and conspired and
retaliated against him, and that some defendants committed Eighth Amendment
violations. The district court1 dismissed without prejudice most of Mr. Hall’s claims
as barred under Heck v. Humphrey, 512 U.S. 477, 486-87 (1994) (in order to recover
damages under 42 U.S.C. § 1983 for allegedly unconstitutional conviction or
imprisonment, or for other harm caused by actions whose unlawfulness would render
conviction or sentence invalid, plaintiff must prove that conviction or sentence has been
overturned). The district court later dismissed without prejudice the rest of Mr. Hall’s
claims after he failed to comply with an order directing him to effect service of process
on those defendants against whom he had stated a claim. Mr. Hall appeals. Having
carefully reviewed the record and the parties’ briefs, we affirm the judgment of the
district court for the reasons set forth in the orders Mr. Hall challenges on appeal. See
8th Cir. R. 47B. We also deny Mr. Hall’s motion to strike appellees’ corrected briefs.

      1
        The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
                                           -3-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -4-